DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered. 
Response to Arguments
Applicant's arguments with respect to claim(s) 31-35, 37-41, 43-49, 51-57 filed on 6/1/2021 have been fully considered but they are not persuasive.
Regarding independent claims 31, 37, 46, 47, 51 and 55, applicant submits that Roustaei (US 2001/0034222 to Roustaei et al) fails to disclose the claim language of “controlling an amount of image data captured by an image device based on a change in network condition”, Remarks, page 9, lines 1. However, the examiner respectfully disagrees.
In response, Roustaei discloses “Third generation (3G) cellular technology will have a minimum bandwidth of 144 kilobits per second when the phone is operated in a moving vehicle environment.”, “Alternately, the bandwidth of third generation cell phones can be as high as 2,048 kilobits per second in a stationary environment. The width of the available channel should determine the size of the image frame being provided by an imager.”, and “The imager 61 is activated--71--which causes the cellular phone to search for a service. Service is normally found automatically and the available bandwidth of the carrier is determined--72.” (Roustaei, figs. 6, 7, par [0011-0012, and 0042]). According to Roustaei, the available bandwidth of a cellular network is determined. The available bandwidth of the cellular network adaptively changes based on moving vehicle environment or stationary environment, with 144 kilobits per second or 2048 kilobits per second, respectively. The moving vehicle environment with 144 kilobits per second is mapped to “a first network condition”, as claimed, and the stationary environment with 2048 kilobits per second is mapped to “a second network condition”, as claimed. Since the available bandwidth of the cellular network adaptively operates in either first network condition or second network condition, “a change in network condition”, as claimed is statisfied.
Furthermore, Roustaei discloses “After the available bandwidth of the network has been determined--81, the processor 64 considers whether the image is a still image or a motion image--82. Normally, a still image's quality and therefore resolution will be the prime governing factor in its production”, “A bar code will require the processor 64 to maximize the capture by reading out the entire image sensor 62 array at megapixel resolution--84”, and “the processor 64 may either read out only certain selected pixels in the image sensor 62 such as by using a windowing or a sub-sampling techniques, or the processor 64 may read out all of the pixels in the image sensor 62 and then manipulate the image data such as by using binning techniques. A CMOS image sensor 62 is ideal for these techniques because of the ability of the sensor 62 to be randomly accessed to specific pixels in the sensor array by the image processor 64. Using windowing techniques the processor 64 can read out data from only a portion of the sensor 62 array.” (Roustaei, figs. 6-8, and par [0043, 0044, 0045, 0046, 0047]). According to Roustaei, after determining if moving vehicle environment with 144 kilobits per second or the stationary environment with 2048 kilobits per second is available, readout of entire image sensor 62 or a portion of the image sensor 62 is performed. Such readout is mapped to “controlling an amount of image data captured by an image device”, as claimed. In view of the above disclosures and analysis, Roustaei discloses “controlling an amount of image data captured by an image device based on a change in a network condition.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 31-35, 37-41, 43-46, 47, 51, 54, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al).
Regarding claim 31, same ground of rejection as in claim 37 is applied.
Regarding claim 32, same ground of rejection as in claim 38 is applied.
Regarding claim 33, same ground of rejection as in claim 39 is applied.
Regarding claim 34, same ground of rejection as in claim 40 is applied.
claim 35, same ground of rejection as in claims 39-41 is applied.
Regarding claim 37, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0039], wherein a device 50 communicates image data over a wireless network to another device 50), comprising:
one or more circuits (processor 64 and interface 66) that:
control an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second) of a specific one of the one or more communication networks (wireless network/cellular network) used in communicating with the communication device (another imager/cellular phone device 50) from a first network condition (moving vehicle environment with 144 kilobits per second) to a second network condition (stationary environment with 2048 kilobits per second) (Roustaei, figs. 5-8, par [0010-0012, 0042-0047], wherein a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second is determined for the operation for the cellular network and wherein amount of image data for still image or motion image capture by imager 61 is controlled by reading out the entire image sensor 62 or reading out only a portion of image sensor 62 to fit the available bandwidth).

On the other hand, in the same endeavor, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an encoding rate (encoding rate by video encoder 102) of encoding the image data captured into the encoded image data based on the change in the network condition (network condition information 136) of the specific one of the one or more communication networks in communicating with the communication device (the receiving device on the other end of the network), and determines the network condition (network condition information 136) based on a response signal (network information 134) from the communication device (the receiving device on the other end of the network) (Nagai, figs. 1, 2, par [0052-0056], wherein video encoder 102 encodes and adjusts image data  based on network condition information 136 and network information 134).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Nagai into the apparatus by Roustaei so as to achieve the invention as claimed because such incorporation provides a data transmission apparatus capable of adjusting a transmission rate by using the RTP characteristics in accordance with a transmission state of a transmission 
Regarding claim 38, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the encoding rate (encoding rate for still image or motion image) by adjusting a resolution (resolution) of the encoded image data that is to be transmitted to the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust resolution for still image or motion image for transmission to another imager/cellular phone device 50).
Regarding claim 39, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the encoding rate (encoding rate for still image or motion image) by adjusting an amount (an amount of data for a still image or a motion image) of encoded image data that is to be transmitted to the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust amount of still image data or motion image data for transmission to another imager/cellular phone device 50).
Regarding claim 40, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses

Regarding claim 41, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the amount of encoded image data (the amount of data for a still image or a motion image) based on a change in a communication speed or available bandwidth (available bandwidth) of the specific one of the one or more communication networks (Roustaei, figs. 7-8, par [0042-0047], wherein in steps 72 and 81, processor 64 and interface 66 adjust the amount of data for a still image or a motion image based on available bandwidth of the wireless network).
Regarding claim 43, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the network condition (available bandwidth) comprises an available bandwidth or communication speed of the specific one of the one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0042-0047], wherein available bandwidth of the wireless network is determined).
Regarding claim 44, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses

Regarding claim 45, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry comprises a processor (processor 64 and interface 66) (Roustaei, fig. 6).
Regarding claim 46, same ground of rejection as in claim 31 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method (Nagai, par [0140]).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a non-transitory computer-readable storage medium on which computer readable instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method by Nagai into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation allows portability and upgrade of the apparatus.
Regarding claim 47, same ground of rejection as in claim 51 is applied.
Regarding claim 51, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks 
a circuitry (processor 64 and interface 66) that:
controls an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second) of a specific one of the one or more communication networks (wireless network) used in communicating with the communication device (another imager/cellular phone device 50) from a first network condition (moving vehicle environment with 144 kilobits per second) to a second network condition (stationary environment with 2048 kilobits per second) (Roustaei, figs. 5-8, par [0010-0012, 0042-0047], wherein a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second is determined for the operation for the cellular network and wherein amount of image data for still image or motion image capture by imager 61 is controlled by reading out the entire image sensor 62 or reading out only a portion of image sensor 62 to fit the available bandwidth).
However, Roustaei does not disclose one or more circuitry that: encodes the image data captured into encoded image data, adjusts an amount of encoding the image signal into the encoded image data based on the change in the network condition of the specific one of the one or more communication networks used for communicating with the communication device, and determines the network condition based on a response signal from the communication device, and wherein the amount of encoding is 
On the other hand, in the same endeavor, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an amount (an amount by video encoder 102) of encoding the image signal into the encoded image data based on the change in the network condition (network condition information 136) of the specific one of the one or more communication networks in communicating with the communication device (the receiving device on the other end of the network), and determines the network condition (network condition information 136) based on a response signal (network information 134) from the communication device (the receiving device on the other end of the network), wherein the amount (the amount by video encoder 102) of encoding is performed by adjusting one of image quality or encoding rate (encoding rate) of the encoded image data. (Nagai, figs. 1, 2, par [0052-0056], wherein video encoder 102 encodes and adjusts image data with an encoding rate based on network condition information 136 and network information 134).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Nagai into the apparatus by Roustaei so as to achieve the invention as claimed because such incorporation provides a data transmission apparatus capable of adjusting a transmission rate by using the RTP characteristics in accordance with a transmission state of a transmission channel based on notification of network state information such as jitter or packet loss rate, obtained from the receiver in the transmitter or capable of carrying out controls 
Regarding claim 54, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai does not disclose
the network condition comprises an available bandwidth condition of the specific one of the one or more networks (Roustaei, figs. 7-8, par [0042-0047], wherein).
Regarding claim 55, same ground of rejection as in claim 47 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method (Nagai, par [0140]).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a non-transitory computer-readable storage medium on which computer readable instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method by Nagai into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation allows portability and upgrade of the apparatus.
Claim(s) 48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Fujino (US 2002/0191082 to Fujino et al).
Regarding claim 48, same ground of rejection as in claim 52 is applied.
claim 52, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose both image quality and encoding rate are adjusted in order to adjust the amount of encoding.
On the other hand, in the same endeavor, Fujino discloses both image quality (image resolution) and encoding rate (reduction ratio E) are adjusted in order to adjust the amount of encoding (Fujino, figs. 12, 14, par [0092-0097], claims 29, 33 wherein the amount corresponding to reduction ratio is adjusted based on higher resolution mxn to 640x480 or reduction ratio E).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Fujino into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation transmits camera image data to a network, and pertains to a camera system suitable for remote monitoring (Fujino, par [0002]).
Claims 49 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Nagao (US 2003/0043272).
Regarding claim 49, Roustaei and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses the network condition (available bandwidth) (Roustaei, figs. 5-8, par [0042-0047], wherein available bandwidth for communicating with another imager/cellular phone device 50 is determined).
However, Roustaei and Nagai do not disclose a communication speed of the specific one of the one or more networks.

Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a communication speed of the specific one of the one or more networks by Nagao into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation provides efficient data transfer.
Regarding claim 53, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose an amount of encoding is based on a change in a communication speed of the specific one of the one or more networks.
On the other hand, in the same endeavor, Nagao discloses an amount (data amount) of encoding is based on a change in a communication speed (baud rate) of the specific one of the one or more networks (various networks) (Nagao, figs. 10-12, par [0076-0079], wherein data amount of image data for encoding is based on baud rates of various networks).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate an amount of encoding is based on a change in a communication speed of the specific one of the one or more networks by Nagao into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation provides efficient data transfer.
Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Itoh (US 2002/0071052).
Regarding claim 56, same ground of rejection as in claim 57 is applied.
Regarding claim 57, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose the circuitry determines the network condition based on how long it takes to receive the response signal from the communication device.
On the other hand, in the same endeavor, Itoh discloses the circuitry (part 101) determines the network condition (bandwidth availability) based on how long (propagation delay time) it takes to receive the response signal (response signal in transmission status report) from the communication device (receiving terminal 11) (Itoh, figs. 1, 3, par [0031], wherein part 110 determines bandwidth availability based on propagation delay time in response signal in transmission status report from receiving terminal 11).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Itoh into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation achieves a transmission rate control that adapts to changes in available transmission bandwidth (Itoh, par [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/TUAN H LE/           Examiner, Art Unit 2697             



/LIN YE/           Supervisory Patent Examiner, Art Unit 2697